DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 & 7, the prior art fails to disclose or make obvious the claimed combination including the following features:
Geltinger (JP 2014065301 A) teaches an apparatus and a method for blow-moulding containers capable of quick and aseptic operating after the replacement of the blow-moulding apparatus in a clean room, comprising a clean room (#12), a plurality of blow-moulding stations (#4) for forming plastic pre-forms (#10) into containers (#20). Geltinger further teaches that to change the moulding apparatus, the clean room is opened and replaced, and the clean room is then sterilized. However, Geltinger does not specifically teach that the chamber shields a heating portion that heats a preform, a molding portion that molds the heated preform into the bottle, a bottle sterilizing portion that sterilizes the bottle, a filling portion that fills sterilized content into the bottle, a sealing portion that seals the bottle filled with the content and a discharge portion that places the sealed bottle on a discharging conveyor constituting the aseptic filling machine, or that wherein if the trouble occurrence chamber is the chamber that shields the filling portion, the sealing portion and the discharge portion, a cleaning of the trouble occurrence chamber is performed, a sterilizer is sprayed into the trouble occurrence chamber, an aseptic water is sprayed and a heated aseptic air is supplied into the trouble occurrence chamber, as is claimed in claims 1 and 7.
Kitano (US 2013/0061557 A1) teaches an aseptic filling system which is disposed in an aseptic environment (see abstract). However, Kitano does not cure the deficiencies of Geltinger to make obvious that the chamber shields a heating portion that heats a preform, a molding portion that molds the heated preform into the bottle, a bottle sterilizing portion that sterilizes the bottle, a filling portion that fills sterilized content into the bottle, a sealing portion that seals the bottle filled with the content and a discharge portion that places the sealed bottle on a discharging conveyor constituting the aseptic filling machine, or that wherein if the trouble occurrence chamber is the chamber that shields the filling portion, the sealing portion and the discharge portion, a cleaning of the trouble occurrence chamber is performed, a sterilizer is sprayed into the trouble occurrence chamber, an aseptic water is sprayed and a heated aseptic air is supplied into the trouble occurrence chamber, as is claimed in claims 1 and 7.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-6 & 8-14, they are allowed as depending from claims 1 & 7, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        	
--